Title: From Thomas Jefferson to Henry Remsen, 19 December 1823
From: Jefferson, Thomas
To: Remsen, Henry


Dear Sir
Monticello
Dec. 19. 23.
The inclosed letters from the President of the US. were addressed by him, under cover to Govr Randolph while supposed to be at New-york. they reached that place after he had left it, were from thence addressed back to him, supposed to be here, hence they went to him being at Richmond on the legislature now setting, and are returned hither with a request that I would inclose them to you, to be delivered to their address, if you will  add this to your former kindnesses, sticking a wafer in them before delivery.the lands called Varina, which Colo Randolph proposes as a security for the sum of 10,000.D. I formerly knew well, and considered as one of the finest plantations in the state; and by an embankment now nearly compleated, they will be rendered greatly more valuable by the  addition of 360. acres of wet lands which it will reclaim. he makes from the place and the laborers on it, between 3. & 4000D. yearly, and has made 5000. it is under a mortgage, I believe for a sum of between 6, and 7,000.D. with some years interest on it. but independant of that, it is ample security, in my opinion, for the sum of 10,000.D. were it to sell even at half value. there exists, as I understand, a legal question whether the mortgage has not been cancelled by the mortgagee, who died some  time since, which has prevented it’s settlement.I was much gratified by the reciept of your letter of Nov. 25. feeling a sincere interest in your welfare. with prayers for it’s continuance with health and life, accept the assurances of my cordial friendship and respect.Th: Jefferson